Citation Nr: 9932716	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.   99-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the right third metacarpal with a 
scar.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from July 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which confirmed a noncompensable 
evaluation for the residuals of an injury to the right third 
metacarpal with a scar.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claim for an increased rating has been 
developed.

2.  The injury to the right third metacarpal with a scar is 
manifested principally by post- traumatic deformity at the 
head of the metacarpal by X-ray.

3.  The appellant has no limitation of motion or other loss 
of function due to the injury to the right third metacarpal 
with scar.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
injury to the right third metacarpal with scar are not met.  
38 U.S.C.A. § 1155; 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.25, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5010, 7804, 7805. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA medical 
treatment and examinations.  The record does not reveal 
additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service-connection for residuals of an injury to the right 
third metacarpal with a scar was granted by a February 1985 
rating decision, following the review of evidence of record.  
The disability was rated as noncompensable.  Evidence then of 
record included service medical records that show an open 
fracture of the right third metacarpal head with abscess 
without cellulitis.  A report of VA examination in November 
1984 VA showed a mildly hypertrophic scar on the dorsum of 
his right hand.  He did not have decreased strength with his 
right hand with both extension and flexion range of motions 
being five over five plus.  The diagnosis was injury fracture 
of the right hand with residual subjective decreased 
function.  X-rays showed an osteophyte on the volar aspect of 
the third metacarpal head that possibly blocked flexion in 
that area. 

A July 1998 private medical record indicates that the 
appellant reported that he had worked with his hands through 
the years; that he was unable to do his occupation because of 
stiffness and of pain in his hands; that he was unable to 
completely make a fist; that pain from his hand radiated up 
to the elbow and sometimes to the shoulder; and that he had 
intermittent numbness and tingling in the long finger.  Range 
of motion studies of the small joints of the index, long, 
ring and fifth fingers of the right hand showed 20 percent 
impairment.  X-rays indicate a deformity of the head of the 
third metacarpal, which was a "bump" on the volar surface 
which looked like it would block flexion of the metacarpal 
joint of the long finger.  His hand had moderate swelling.  

An August 1998 VA examination report indicated that the right 
hand showed no anatomical defects.  The appellant was able to 
touch his fingertips with his thumb on both hands.  The tips 
of his fingers approximated the median transverse fold of the 
palm well except for the right index finger.  Dexterity and 
strength (grasping objects) of his hand was good.  X-rays 
showed post- traumatic deformity at the distal end of the 
right third metacarpal; degenerative disc disease  of the 
cervical spine and degenerative changes of the proximal and 
interphalangeal joints of the right hand.  The diagnosis was 
posttraumatic degenerative joint disease of the right second 
[sic] metacarpal phalangeal joint with no loss of function 
due to pain, confirmed by X-rays.  

VA outpatient treatment records dated from June to October 
1998 indicate that the appellant presented with progressive 
difficulty making a fist.  He also reported tingling in the 
median distribution of the hand involving the thumb, ring 
finger, middle finger and ring finger.  X-rays showed 
degenerative joint disease of the proximal and distal 
interphalangeal joints of the right hand.  The initial 
assessment was right carpal tunnel syndrome; and rule out 
right brachial plexus compression. 

The severity of the appellant's residuals of an injury to the 
right third metacarpal with a scar is ascertained for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities under 38 C.F.R. § Part 
4 (1999).  He is currently in receipt of a noncompensable 
rating.  The RO has considered his claim under the criteria 
for rating arthritis, Diagnostic Code 5010, and the criteria 
for rating scars, Diagnostic Code 7805.  Before addressing 
the question of the proper rating for this disability, it 
must be emphasized that the medical evidence shows that he 
has additional non- service connected disabilities affecting 
function of the right hand.  These include carpal tunnel 
syndrome and degenerative arthritis involving joints of the 
hand other than the third metacarpal head.  In rating the 
service connected third finger injury, the use of 
manifestations not resulting from the service connected 
disability is to be avoided.  38 C.F.R. § 4.14 (1999).

According to Diagnostic Code 5010, arthritis established by 
X- ray findings will be rated on the basis of limitation of 
motion of the specific joint involved.  Where the limitation 
of motion is noncompensable, a rating of 10 percent is for 
application for each joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  

According to Diagnostic Code 7804, superficial scars that are 
tender and painful on objective demonstration are 10 percent 
disabling.  According to Diagnostic Code 7805, scars may also 
be rated on limitation of motion of the part affected.  

In the appellant's case, the medical evidence does not show 
that the residual scar is either symptomatic or productive of 
any limitation of motion.  X- rays show degenerative changes 
at the head of the third metacarpal, but the medical evidence 
does not show any limitation of motion at this joint.  There 
is no dispute that the hand is symptomatic, but the current 
medical evidence shows neither swelling, muscle spasm nor 
satisfactory evidence of painful motion due to the service 
connected third finger disability.  Further, the current 
medical evidence indicates no functional loss due to pin.  
Accordingly, the Board finds no basis to assign a compensable 
rating pursuant to the applicable rating criteria or under 
the principles set forth in DeLuca v. Brown, 8 Vet.App. 202 
(1995).

The evidence is not in relative equipoise, and the benefit of 
the doubt rule is not for application.


ORDER

A compensable rating for residuals of an injury to the right 
third metacarpal with a scar is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

